Reissue Office Action

Pre-AIA  – First to Invent
The present application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions because this application has not contained at any time a claim to a claimed invention having an effective filing date on or after March 16, 2013 due to the filing date of US Patent No. 10,499,982, the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012, i.e., the current provisions of 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73.

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,499,982 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Consent of Assignee
Applicant’s statement of Consent of Assignee filed 3/15/22 has been accepted. 

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The reissue declaration does not identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414.  
Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  Specific changes or amendments to the claims must be identified.  The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as “Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16."  Note that in identifying an error, it is sufficient to identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP § 1414(II)(A-C).
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 1-5 and 7-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, “the bending portion” lacks antecedent basis, making the location of the electrodes unclear.

Specification
The disclosure is objected to because of the following informalities: 
In column 1, lines 41-43, the sentence “In this case, if the catheter has a great distal end, the catheter may not be easily moved into the sheath, which may make it difficult to the sheath during an operation” seems to be lacking an action relative to the sheath.   
No new matter should be entered.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  


Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
Allowable Subject Matter
Claims 1-5 and 7-21 would be allowed if the 35 USC 251 and 35 USC 112 issues are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or reasonably suggest a catheter for denervation having a movable member at the distal end of the catheter body with a plurality of support members fixed to a terminal of the catheter body, and including in particular wherein at least one of the catheter body and the movable member is connected and fixed to at least two of the plurality of support members at points which are spaced apart from each other by a predetermined distance in the longitudinal direction of the catheter body, wherein at least one of the catheter body and the movable member has stepped surfaces to which the plurality of support members are connected and fixed, wherein at least two of the plurality of support members are connected and fixed to different stepped surfaces of the at least one of the catheter body and the movable member such that connection points of the at least two of the plurality of support members with respect to the catheter body are spaced apart from each other by a predetermined distance in the longitudinal direction of the catheter body, and/or that connection points of the at least two of the plurality of support members with respect to the movable member are spaced apart from each other by a predetermined distance in the longitudinal direction of the catheter body, in combination with the other claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2008/0228060 to Tegg teaches a mapping catheter with deployable electrodes that diverge from the catheter body at different longitudinal locations.
US PG PUB 2012/0029510 to Haverkost teaches an RF catheter with deployable electrodes that utilize stops to limit travel of the electrodes.
US PG PUB 2012/0296232 to NG teaches a denervation catheter with two separate deployable electrode regions.
US PG PUB 2010/0204692 to Stewart et al. teaches an ablation catheter with deployable electrodes deployed by pulling the distal catheter end proximally.
US 5,237,996 to Waldman et al. teaches individually deployable electrodes that diverge from the catheter body at different locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993



 Conferees:  /BMF/ and /GAS/